DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show either the display module 10 or the groove wall 24 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Specifically, Fig. 5 is not found to illustrate either the display module 10 or the groove wall 24 as described in e.g., ¶ 0037 (below):
[0037] Also refer to FIG. 5.  FIG. 5 shows a structure in which the battery cover 30 and the display module 10 are fastened onto the middle frame 20. FIG. 5 shows only a manner in which the display module 10 and the battery cover 30 are fastened onto one side wall of the middle frame 20. … Moreover, it can be learned from FIG. 5 that the groove wall 24 may be considered …


Appropriate correction is required.


Examiner’s Note


The Examiner finds the term “groove” used throughout the present Disclosure (Specification and Claims). Somewhat contrary to its ordinary meaning (i.e., a long, narrow cut or depression), as used in the present Disclosure, groove is interpreted as the area/space that is – or would be – occupied by something. More specifically, and consistent with e.g., ¶ 0035 of the present published Specification (repeated in part below), the first groove 22 is interpreted as defining an (arc-shaped) area/space that is – or would be – occupied by the display module 10, and the second groove 21 is interpreted as defining an (arc-shaped) area/space that is – or would be – occupied by the battery cover 30.
[0035] … It can be learned from FIG. 6 that a first groove 22 and a second groove 21 that are adjacent to each other are disposed on the left-side wall, the first groove 22 and the second groove 21 are respectively arranged on two sides of the side wall, and the first groove 22 and the second groove 21 share a groove wall 24. … The arc-shaped surface is intended to cooperate with bent areas at two ends of the display module 10 and is used to limit an arc-shaped bend of the display module 10.  Similarly, a groove bottom of the second groove 21 is also an arc-shaped surface, to cooperate with an arc-shaped bend of the battery cover 30.



Additionally, in order to remove possible ambiguity in Fig. 6, it is recommended to: 1) move the identifier “21” and associated line to right (i.e., more centralized); 2) add dotted/dashed lines in order to better define, as interpreted, the area/space defined by first groove 22 and the second groove 21; and 3) remove any arrows from the lines associated with 22 and 21.  See attached Fig. 6 as marked up by the Examiner. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites (in part): 
a display located on the obverse side and comprising: 
an obverse-side display area; 
two arc-shaped display areas located on two sides of the obverse-side display area and comprising indent surfaces disposed opposite to each other …

Interpreting the display as physical and tangible (e.g., an AMOLED or similar screen), it is ambiguous as to how the display comprises an obverse-side display area (it would be interpreted that it is the frame – not the display per se. - that would comprise the area(s)). Also, under an interpretation of a single display, it is ambiguous as to how there are two arc-shaped display areas on the display area or how the areas may be defined or distinguished (e.g., a demarcation). Consistent with the present Specification and Drawings, while the radius of the arc may vary from/across the left and right side of the terminal, it – at least - appears from the Figures that the display has a continuous arc (i.e., is never flat – at least – as viewed in cross-section “A-A” (i.e., as viewed from left to right (side to side)).

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites (in part): 

wherein the two arc-shaped display areas partially enclose the middle frame in a thickness direction of the mobile terminal.

P 0006 of the present published Specification recites: 
[0006] When the arc-shaped display areas are specifically disposed, the arc-shaped display areas partially enclose the middle frame in a thickness direction of the mobile terminal.  In other words, a thickness of the arc-shaped display areas is less than a thickness of the mobile terminal.

While it may be inferred that the thickness direction is the top-to-bottom or front-to-back height, or the smallest of the 3 xyz coordinates, it is ambiguous as to what a thickness direction is. It is likewise unclear, when referencing the Specification, that if the arc-shaped display is part of the mobile terminal, and the mobile terminal comprises more than just the arc-shaped display how it would not be obvious that the arc-shaped display areas would not be less than a thickness of the mobile terminal.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 12, 13, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0234362 to MOON et al. (hereinafter “MOON”).

Regarding Claim 12a (New), MOON discloses a mobile terminal, comprising: 
a middle frame comprising: 
an obverse side; 
a reverse side; 
a left first groove on a left-side wall; 
a right first groove on a right-side wall; 
a left second groove on the left-side wall; and 
a right second groove on the right-side wall, 
wherein the left first groove and the left second groove share a part of the left-side wall, and 
wherein the right first groove and the right second groove share a part of the right-side wall; 
a display located on the obverse side and comprising: 
an obverse-side display area; 
two arc-shaped display areas located on two sides of the obverse-side display area and comprising indent surfaces disposed opposite to each other, 
wherein a vertical distance between end portions of the two arc-shaped display areas that are away from the obverse-side display area is less than a maximum vertical distance between the two arc-shaped display areas; 
a first end disposed in the left first groove; and 
a second end disposed in the right first groove; and 
a battery cover located on the reverse side and comprising: 
a third end disposed in the left second groove; and 
a fourth end disposed in the right second groove.
	
(the front surface 2001 may include a flexible display module that is applied to at least a portion of the window that includes the bent portions 2012 and 2013 on the left and right thereof, and the lower side of the window. … the area including the flexible display module may be configured as a display area 201.[¶ 0131] … When the display module is assembled to the middle frame, two ends of the display module are respectively disposed in the first grooves; and when the battery cover is assembled to the middle frame, two ends of the battery cover are respectively disposed in the second grooves.), a groove is interpreted as an area/space that a display module 10 and/or battery cover 30 would occupy or be put into (i.e., disposed), and/or the end/edge of such a area/space; 2) as there is no battery structure per se. claimed or required (or similar structure), the term battery, as used in battery cover, is interpreted as simply a name/identifier of the cover; 3) contrary to the clear illustrations in the Figures of the present Specification, the battery cover is not claimed or required be an arc-shaped; 4) no groove wall 24 (or similar) is claimed or required that first groove and the second groove. (or e.g., if the first groove and the second groove are touching, separated, adjacent, proximate, etc.))

Regarding Claim 13 (New), MOON discloses the mobile terminal of claim 12.
MOON further discloses:
wherein the two arc-shaped display areas partially enclose the middle frame in a thickness direction of the mobile terminal (Referring to FIGS. 5A to 5C, each of the front window 340 and the rear window 350 has an outer edge portion, and a single housing 310 may be implemented to enclose the edge portions of the front and rear windows 340 and 350.  The housing 310 may include a front opening portion 314 and a rear opening portion 315, and the front window 340 and the rear window 350 may be seated on the front and rear opening portions 314 and 315, respectively.  The front window 340 may have a shape that is implemented by bending a flat glass while applying heat/pressure thereto, and on a cross-sectional view, the tip end of the edge portion of the front window 340 may be implemented in the form of being orthogonal to the surface of the window.  The surface of the housing 310, which is close to the tip end of the edge portion of the front window 340, may be implemented in a shape that is parallel with the edge portion. [¶ 0154]. The Examiner notes that lacking an explicit definition to the contrary, “enclose” is interpreted in context and its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention. While enclose would generally be interpreted as to 

Regarding Claim 17 (New), MOON discloses the mobile terminal of claim 12.
MOON further discloses:
wherein the display further comprises a flexible display screen, 
wherein a touch panel is stacked on the flexible display screen, and 
wherein a protection cover is stacked on the touch panel.

(The display 160 may include a liquid crystal display (LCD), a light emitting diode (LED) display, an organic LED (OLED) display, a micro electro mechanical system (MEMS) display, an electronic paper display, and the like.  … The display 160 may include a touch screen. [¶ 0114] … the front surface 2001 may include a flexible display module that is applied to at least a portion of the window that includes the bent portions 2012 and 2013 on the left and right thereof, and the lower side of the window. … the area including the flexible display module may be configured as a display area 201. … the window may be formed in a manner in which the top and rear surfaces thereof are simultaneously bent … Without being limited thereto, the window may be formed in a manner in which the left and right portions of the top surface are formed in a curved shape and the rear surface is formed in a planar shape … the window may be formed of a transparent glass material (e.g., a sapphire glass) or a transparent synthetic resin material. [¶ 0131] … Referring to FIG. 3, an electronic device 300 may include a 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 - 16 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of U.S. Patent Publication 2016/0299527 to KWAK et al. (hereinafter “KWAK”).

Regarding Claim 14 (New), MOON discloses the mobile terminal of claim 12.
MOON further discloses:
wherein the middle frame further comprises:
a middle frame body comprising two oppositely sloping fastening planes, wherein the left second groove, the right second groove, the part of the left-side wall, and the part of the right-side wall are disposed on the middle frame body; and auxiliary fastening blocks corresponding to the two arc-shaped display areas and fastened onto the two oppositely sloping fastening planes, wherein the left first groove and the right first groove are located on the auxiliary fastening blocks.

(Referring to FIGS. 5A to 5C, each of the front window 340 and the rear window 350 has an outer edge portion, and a single housing 310 may be implemented to enclose the edge portions of the front and rear windows 340 and 350.  The housing 310 may include a front opening portion 314 and a rear opening portion 315, and the front window 340 and the rear window 350 may be seated on the front and rear opening portions 314 and 315, respectively.  The front window 340 may have a shape that is implemented by bending a flat glass while applying heat/pressure thereto, and on a cross-sectional view, the tip end of the edge portion of the front window 340 may be implemented in the form of being orthogonal to the surface of the window.  The surface of the housing 310, which is close to the tip end of the edge portion of the front window 340, may be implemented in a shape that is parallel with the edge portion. [¶ 0154]. The Examiner notes that lacking an explicit definition to the contrary, “auxiliary fastening block” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., and something (i.e., a block) used for fastening (e.g., in some way, shape, or form, providing fastening of/for a display or cover) (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims). It is ambiguous as to whether the auxiliary fastening blocks are somehow distinct or separable from the middle frame body auxiliary fastening blocks may be themselves fastened to the middle frame body.

While MOON discloses the auxiliary fastening blocks as interpreted, in the spirit of the present invention and in the same field of endeavor, KWAK teaches: 
wherein the middle frame further comprises:
a middle frame body comprising two oppositely sloping fastening planes, wherein the left second groove, the right second groove, the part of the left-side wall, and the part of the right-side wall are disposed on the middle frame body; and auxiliary fastening blocks corresponding to the two arc-shaped display areas and fastened onto the two oppositely sloping fastening planes, wherein the left first groove and the right first groove are located on the auxiliary fastening blocks (The display 110 may be implemented in a stack structure where a window panel 210, a touch panel 220, and a display panel 230 are sequentially stacked. … the display 110 may include adhesive layers 215, 225, and 235 which are used to bond corresponding panels, respectively. [¶ 0046] … the wiring area 230c may be bonded to a fixed part 240 so as to be bendable.  The wiring area 230c may be fixed to a seating area formed in the bracket 250 together with a part of the fixed part 240. [¶ 0065] … at least a portion of the fixed part 240 may extend to a lower portion of the front display area 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON with that of KWAK for advantage of layers of an electronic display that may avoid the use of a bezel … The electronic display may be composed of multiple material layers … the display has a curved edged that may extend the viewing area beyond what would traditionally be covered by a bezel.  (KWAK: ¶ 0046)

Regarding Claim 15 (New), the combination of MOON and KWAK teaches the mobile terminal of claim 14.
KWAK further discloses: 
wherein the auxiliary fastening blocks and the middle frame body are spliced using an adhesive (The display 110 may be implemented in a stack structure where a window panel 210, a touch panel 220, and a display panel 230 are sequentially stacked. … the display 110 may include adhesive layers 215, 225, and 235 which are used to bond corresponding panels, respectively. [¶ 0046] … the wiring area 230c may be bonded to a fixed part 240 so as to be bendable.  The wiring area 230c may be fixed to a seating area formed in the bracket 250 together with a part of the fixed part 240. [¶ 0065] … at least a portion of the fixed part 240 may extend to a lower portion of the front display area 230a.  As such, the fixed part 240 may firmly fix the side display area 230b and the wiring area 230c on a side surface of the electronic device 101.  Furthermore, the fixed part 240 may be bonded with the bracket 250 or may be fixed through a separate coupling structure. [¶ 0069] … the bracket 250 may include a seating area 250b for fixing at least a portion of the fixed part 240 or the wiring area 230c on left and right sides of the electronic device 101. [¶ 0073] … FIG. 6 is a sectional view of an electronic device including a rear glass cover, according to various embodiments of the present disclosure. [¶ 0084] … Referring to FIG. 6, the electronic device 101 includes a rear glass cover 610.  According to various embodiments of the present disclosure, the rear glass cover 610 may be formed of the same material as that of the window panel 210. [¶ 0085])

Motivation to combine the teaching of MOON with that of KWAK given in Claim 14 above.

Regarding Claim 16 (New), the combination of MOON and KWAK teaches the mobile terminal of claim 14.
KWAK further discloses:  
wherein the auxiliary fastening blocks and the middle frame body are fastened using screws (FIG. 4 is a sectional view illustrating a joint for fastening a fixed part. [¶ 0074] … Referring to FIG. 4, the electronic device 101 further includes a joint for coupling the fixed part 240 and the bracket 250. [¶ 0075] …The joint 410 may penetrate the bracket 250 toward the fixed part 240 from a side opposite to the side where the display panel 230 is disposed so as to be inserted into the fixed part 240.  In FIG. 4 the joint 410 is inserted in a screw manner.  However, the scope and spirit of the present disclosure is not limited thereto. [¶ 0076] … The joint 410 may be formed of a material which is more rigid than the fixed part 240 or the bracket 250.  In FIG. 4, one joint 410 is inserted.  However, the scope and spirit of the present disclosure is not limited thereto.  For example, a plurality of joints 410 may be provided according to requirements. [¶ 0077])

Motivation to combine the teaching of MOON with that of KWAK given in Claim 14 above.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of U.S. Patent Publication 2015/0274572 to WADA et al. (hereinafter “WADA”).


Regarding Claim 18 (New), MOON discloses the mobile terminal of claim 17.
MOON further discloses:
wherein the protection cover is an equal-thickness transparent cover plate (The electronic device includes a transparent front glass cover that includes a planar surface that forms a front surface of the electronic device … a flexible display device that is … exposed through the front glass cover. [¶ 0013])

The Examiner notes that as MOON illustrates the glass cover as being uniformly thick and does not explicitly disclose any information regarding a varying thickness or non-uniformity of the glass cover, it is interpreted that there are no special requirements or treatments regarding the thickness of the glass cover. Regardless, in the spirit of the present invention, and in the same field of invention WADA teaches:
wherein the protection cover is an equal-thickness transparent cover plate (In addition, since the forming step is performed in a state where the portions of the flat glass sheet 50 corresponding to the bent portions 12a, 13a of the display cover glass 1 are at a viscosity enabling plastic deformation and elastic deformation to occur therein, the first bent portion 12a, the first flat portion 12b, and the flattened portion 11 can have substantially equal thicknesses.  The second bent portion 13a, the second flat portion 13b, and the flattened portion 11 can have substantially equal thicknesses. [¶ 0131])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON with that of WADA for advantage to provide a display cover glass having high shape accuracy. (WADA: ¶ 0007)

Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of U.S. Patent Publication 2018/0114474 to POWELL et al. (hereinafter “POWELL”).

Regarding Claim 19 (New), MOON discloses the mobile terminal of claim 17.
MOON further discloses
wherein the protection cover comprises:
a first portion located on the obverse-side display area; and a second portion located on each of the two arc-shaped display areas (the front surface 2001, in which the display 201 is provided, may include a planar portion 2011, and a left bent portion 2012 and a right bent portion 2013 which are formed on the left and right of the planar portion 2011, respectively. [¶ 0130])

While MOON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, POWELL teaches: 
wherein a thickness of the second portion is greater than a thickness of the first portion (In the implementation of FIG. 3, image-correcting layer 42 is a refractive optic--i.e., a lens.  In some implementations, the image-correcting layer is comprised of hardened glass.  In other implementations, the image-correcting layer may be comprised of a transparent polymer, such as acrylic or polycarbonate, and may include a hard coating.  Here, the thickness of the image-correcting layer is constant in a region arranged over flat face portion 36B of display matrix 20 and continuously varied in a region arranged over curved corner portion 34B of the display matrix.  More specifically, the thickness of the image-correcting layer, as a function of distance along light-releasing surface 46, 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON with that of WADA for advantage of an electronic display comprising a display matrix and an image-correcting layer.  The display matrix includes a flat face portion, a curved corner portion, a light-releasing surface, and a series of pixels extending across the flat face portion and around the curved corner portion.  Coupled to the light-releasing surface of the display matrix, the image-correcting layer is configured to transmit light released from the flat face portion of the display matrix and to reorient light released from the curved corner portion of the display matrix such that the transmitted light and the reoriented light exit the image-correcting layer substantially in parallel, forming an apparent plane image of the series of pixels. (POWELL: ¶ 0002)

Regarding Claim 20 (New), the combination of MOON and WADA teaches the mobile terminal of claim 19.
POWELL 
wherein the thickness of the second portion gradually decreases from a middle part of the second portion to two ends of the second portion, wherein a thickness of the second portion is greater than a thickness of the first portion (In the implementation of FIG. 3, image-correcting layer 42 is a refractive optic--i.e., a lens.  In some implementations, the image-correcting layer is comprised of hardened glass.  In other implementations, the image-correcting layer may be comprised of a transparent polymer, such as acrylic or polycarbonate, and may include a hard coating.  Here, the thickness of the image-correcting layer is constant in a region arranged over flat face portion 36B of display matrix 20 and continuously varied in a region arranged over curved corner portion 34B of the display matrix.  More specifically, the thickness of the image-correcting layer, as a function of distance along light-releasing surface 46, is controlled such that the transmitted light and the reoriented light exit the image-correcting layer in parallel, forming the apparent plane image 50 of the pixel series 48. [¶ 0023])

Motivation to combine the teaching of MOON with that of POWELL given in Claim 19 above.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of U.S. Patent Publication 2018/0183912 to LIM et al. (hereinafter “LIM”) and U.S. Patent Publication 2018/0341522 to BAI.

Regarding Claim 21 (New), MOON discloses the mobile terminal of claim 12.
MOON further discloses:
further comprising:
pressure-sensitive components corresponding to the two arc-shaped display areas (Referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, an input/output interface 150, a display 160, and a communication interface 170. [¶ 0101] … The processor 120 includes one or more of a CPU, an AP, and a communication processor (CP).  The processor 120 processes an operation or data on control of and/or communication with another component of the electronic device 100. [¶ 0103] … side key button 212 may be configured to perform a power ON/OFF function, an electronic device wake-up/sleep function, and the like. [¶ 0128] … the electronic device may include at least one physical key button that is disposed to be at least partially exposed to the outside. … the key button may also be disposed on the other side of the electronic device and may perform a power ON/OFF function, a wake-up/sleep function, and the like. [¶ 0239] … The touch panel 4052 recognizes a touch input, for example, by using at least one of an electrostatic type, a pressure-sensitive type, and an ultrasonic type. [¶ 0393])
an artificial intelligence (AI) chip coupled to the pressure-sensitive components and configured to control the display to stay in a sleep state when a first pressure detected by the pressure-sensitive components does not exceed a first value (the electronic device may include at least one physical key button that is disposed to be at least partially exposed to the outside. … the key button may also be disposed on the other side of the electronic device and may perform a power ON/OFF function, a wake-up/sleep function, and the like. [¶ 0239]. The Examiner notes that 1) ¶¶ 0047, 0049, 0051, and 0052 of the present published Specification recite “the AI chip is configured to perform operation processing,” and 2) no specific characteristics, functions, or structure consistent with the artificial intelligent as would be understood by a Person Of Skill In The Art (POSITA), such as disclosure as to e.g., a neuromorphic processing unit designed on the basis of machine learning/training and artificial neural network and/or processors able to read the human behavioral conditions and do computation the on basis of it are found disclosed in the present disclosure. Therefore, for the purposed of examination, artificial intelligence (AI) is interpreted as simply a descriptive adjective of a general processing chip (e.g., a CPU, controller, microprocessor or similar))

While MOON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, LIM teaches: 
further comprising:
pressure-sensitive components corresponding to the two arc-shaped display areas (Referring to FIG. 3A and FIG. 3B, and with reference to FIG. 4, an electronic device 300 may include a housing 310.  The housing 310 may be formed of a conductive member and/or a non-conductive member.  A display 301 including a window (e.g., a front window or a glass plate) may be disposed to a front surface (e.g., a first surface) of the housing 310.  The display 301 may include a touch sensor to operate as a screen device.  The display 301 may include a pressure sensor to operate as a pressure responsive screen device. [¶ 0122] … the electronic device 300 may include a display module 420 disposed such that data can be input/output to the flat area of the display 301 and also to a region including at least one bending area.  The display module 420 may include a flexible display panel (film), a touch panel (film), and/or a pressure responsive sensor pad.  The display 301 may be formed in such a manner that an upper surface and a rear surface are bent simultaneously (e.g., in a 3D manner).  The display 301 may include a window 430 formed of a transparent glass material (e.g., sapphire glass) or a transparent synthetic resin material. [¶ 0129] … the display module 420 may include a flat area 4201, a first bending area 4202 which is bent with an identical curvature at a position corresponding to the first bending area 4302 of the window 430 in the flat area 4201, and a second bending area 4203 which is bent with an identical curvature at a position corresponding to the second bending “corresponding to” is interpreted as reference to placement/location of the pressure-sensitive components (i.e., proximity to the arc-shaped display areas) – not a claim/requirement that the pressure-sensitive components are part of the display per se.); and

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON with that of LIM for advantage of an electronic device is provided, having a component mounting structure through a bended display configured to enhance convenience of use while providing excellent feeling of aesthetics and feeling of grip. (LIM: ¶ 0008)
While the combination of MOON and LIM does not explicitly teach, or is not relied on to teach, in the spirit of the present invention BAI teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON and LIM with that of BAI for advantage of an application control method and related products to improve intelligence and security of application control of a mobile terminal. (BAI: ¶ 0005)

Claim 22 - 24 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of LIM, BAI, and U.S. Patent Publication 2013/0076649 to MYERS et al. (hereinafter “MYERS”).

Regarding Claim 22 (New), the combination of MOON, LIM, and BAI teaches the mobile terminal of claim 21.
BAI further teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. [¶ 0033] … The mobile terminal includes a processor and an artificial intelligence (AI) module coupled with the processor. [¶ 0036]  … the processor is an application processor, the application processor and the AI module are arranged in a general-purpose processor, and the AI module is integrated into or separated from the application processor. [¶ 0042])

Motivation to combine the teaching of MOON and LIM with that of BAI given in Claim 21 above.
MOON further discloses 
wherein the AI chip is further configured to control one of the two arc-shaped display areas to display volume touch keys (Referring to FIGS. 9A and 9B, an electronic device 900, which includes a display having a curved area as described above, may not be equipped with physical key buttons on the side surfaces thereof as the left and right curvatures of the front and rear windows increase.  In such a case, a structure, which is capable of implementing side key button functions in the left and right bent portions of the display area that occupies the side spaces of the electronic device 900, may be required.  In such a case, in an "A" area in FIG. 9A, a corresponding function may be performed by an operation as illustrated in FIG. 9B, in addition to a touch function 

While the combination of MOON, LIM, and BAI does not explicitly teach or is not relied on to teach, in the same field of endeavor MYERS teaches:
wherein the AI chip is further configured to control one of the two arc-shaped display areas to display volume touch keys when a second pressure detected by any one of the pressure-sensitive components exceeds a second value (Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10.  As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. [¶ 0047] … During manufacturing of device 10, display pixels in display 14 that are positioned under openings 18 in housing 12 may be calibrated as button pixels (i.e., pixels that correspond to a virtual button such as virtual button 52).  During normal operation of device 10, display pixels calibrated as button pixels may be configured to be illuminated and may be configured to display an image indicating the current function of the indicated pixels.  User input (e.g., touch input using a finger) in the vicinity of button pixels of display 14 may activate the second” in “second value” is not related or associated with any another value and is  interpreted as simply a descriptive adjective of “value.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON, LIM, and BAI with that of MYERS for advantage of us[ing] flexible display technology to provide improved electronic devices such as electronic devices with input-output components. … Providing customizable virtual buttons may reduce system overhead costs and delays associated with creating and assembling individual physical buttons and switches. (MYERS: ¶¶ 0005 and 0046)
				
Regarding Claim 23 (New), the combination of MOON, LIM, and BAI teaches the mobile terminal of claim 21.
BAI further teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module includes a hardware configuration, the application processor can be integrated 

Motivation to combine the teaching of MOON and LIM with that of BAI given in Claim 21 above.
While the combination of MOON, LIM, and BAI does not explicitly teach or is not relied on to teach, in the same field of endeavor MYERS teaches:
wherein the AI chip is further configured to control one of the two arc-shaped display areas to display game touch keys when a second pressure detected by any one of the pressure-sensitive components exceeds a second value (Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10. … Virtual buttons may include buttons specific to a particular software application installed on device 10. … Virtual buttons may include buttons specific to gaming software installed on device 10.  For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. [¶ 0047]. The second” in “second value” is not related or associated with any another value and is  interpreted as simply a descriptive adjective of “value.”)

Motivation to combine the teaching of MOON, LIM, and BAI with that of MYERS given in Claim 22 above.

Regarding Claim 24 (New), the combination of MOON, LIM, BAI, and MYERS teaches the mobile terminal of claim 23.
MYERS further teaches:
wherein the game touch keys comprise two game touch keys, and wherein the game touch keys are located at two ends of one of the two arc-shaped display areas (Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10. … Virtual buttons may include buttons specific to a particular software application installed on device 10. … Virtual buttons may include buttons specific to gaming software installed on device 10.  For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. [¶ 0047]. The Examiner notes: 1) MYERS teaching of virtual buttons is interpreted as a plurality of buttons; 2) consistent with e.g., Fig. 10c and ¶ 0044 of the present published 

Motivation to combine the teaching of MOON, LIM, and BAI with that of MYERS given in Claim 22 above.

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of BAI.

Regarding Claim 25 (New), MOON discloses the mobile terminal of claim 12.
MOON further discloses further comprising:
pressure-sensitive components corresponding to the two arc-shaped display areas (a structure, which is capable of implementing side key button functions in the left and right bent portions of the display area that occupies the side spaces of the electronic device 900. [¶ 0171] … The touch panel 4052 recognizes a touch input, for example, by using at least one of an electrostatic type, a pressure-sensitive type, and an ultrasonic type. [¶ 0393]); and
an artificial intelligence (AI) chip coupled to the pressure-sensitive components configured to control the display to start when a pressure detected by the pressure-sensitive components exceeds a first value (Referring to FIGS. 9A and 9B, an electronic device 900, which includes a start” is interpreted as “start working,” i.e., to turn on.)

While MOON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor BAI teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. [¶ 0033] … The mobile terminal includes a processor and an artificial intelligence (AI) module coupled with the processor. [¶ 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON with that of BAI for advantage of an application control method and related products to improve intelligence and security of application control of a mobile terminal. (BAI: ¶ 0005)

Claim 26 - 28 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of BAI, and MYERS.

Regarding Claim 26 (New), the combination of MOON and BAI teaches the mobile terminal of claim 25.
MOON further discloses: 
wherein the AI chip is further configured to control one of the two arc-shaped display areas to display volume touch keys (Referring to FIGS. 9A and 9B, an electronic device 900, which includes a display having a curved area as described above, may not be equipped with physical key buttons on the side surfaces thereof as the left and right curvatures of the front and rear windows increase.  In such a case, a structure, which is capable of implementing side key button functions in the left and right bent portions of the display area that 

BAI further teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. [¶ 0033] … The mobile terminal includes a processor and an artificial intelligence (AI) module coupled with the processor. [¶ 0036]  … the processor is an application processor, the application processor and the AI module are arranged in a general-purpose processor, and the AI module is integrated into or separated from the application processor. [¶ 0042])

Motivation to combine the teaching of MOON with that of BAI given in Claim 21 above.
While the combination of MOON and BAI does not explicitly teach or is not relied on to teach, in the same field of endeavor MYERS teaches:
wherein the AI chip is further configured to control one of the two arc-shaped display areas to display volume touch keys when a second pressure detected by any one of the pressure-sensitive components exceeds a second value (Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10.  As an example, round virtual buttons indicating a "+" and "-" for raising and lowering audio output volume may be replaced by an image of a camera when a user changes from an audio mode of operation to an image capture mode of operation of device 10. [¶ 0047] … During manufacturing of device 10, display pixels in display 14 that are positioned under openings 18 in housing 12 may be calibrated as button pixels (i.e., pixels that correspond to a virtual button such as virtual button 52).  During normal operation of device 10, display pixels calibrated as button pixels may be configured to be illuminated and may be configured to display an image indicating the current function of the indicated pixels.  User input (e.g., touch input using a finger) in the vicinity of button pixels of display 14 may activate the virtual button.  A user of device 10 may change the function of button pixels by changing the operational mode of device 10.  Users may change the operational mode of device 10 using buttons such as button 17 of FIG. 1 or using virtual buttons on front side 22 or edge 24 of device 10.  User input that changes the operational mode of device 10 may be touch input (e.g., tapping, swiping, pinching, etc.) to touch-sensitive layer 14B of flexible display 14.  Users may change the mode of operation of device 10 together with the display function of second” in “second value” is not related or associated with any another value and is  interpreted as simply a descriptive adjective of “value.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON and BAI with that of MYERS for advantage of us[ing] flexible display technology to provide 

Regarding Claim 27 (New), the combination of MOON and BAI teaches the mobile terminal of claim 25.
BAI further teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. [¶ 0033] … The mobile terminal includes a processor and an artificial intelligence (AI) module coupled with the processor. [¶ 0036]  … the processor is an application processor, the application processor and the AI module are arranged in a general-purpose processor, and the AI module is integrated into or separated from the application processor. [¶ 0042])

Motivation to combine the teaching of MOON with that of BAI given in Claim 21 above.
While the combination of MOON and BAI does not explicitly teach or is not relied on to teach, in the same field of endeavor MYERS teaches:
wherein the AI chip is further configured to control one of the two arc-shaped display areas to display game touch keys when a second pressure detected by any one of the pressure-sensitive components exceeds a second value (Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10. … Virtual buttons may include buttons specific to a particular software application installed on device 10. … Virtual buttons may include buttons specific to gaming software installed on device 10.  For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. [¶ 0047]. The Examiner notes that “second” in “second value” is not related or associated with any another value and is  interpreted as simply a descriptive adjective of “value.”)

Motivation to combine the teaching of MOON and BAI with that of MYERS given in Claim 26 above.

Regarding Claim 28 (New), the combination of MOON, BAI, and MYERS teaches the mobile terminal of claim 27.
MYERS further teaches:
wherein the game touch keys comprise two game touch keys, and wherein the game touch keys are located at two ends of one of the two arc-shaped display areas (Customizable virtual buttons can be repurposed during normal operation of device 10.  Graphical and text displays on display 14 may indicate the current purpose and location of a virtual button to a user of device 10. … Virtual buttons may include buttons specific to a particular software application installed on device 10. … Virtual buttons may include buttons specific to gaming software installed on device 10.  For example, virtual buttons may include buttons on edges 24 that may be operated by a user when holding device 10 in a landscape orientation during operation of device 10 in a gaming mode. [¶ 0047]. The Examiner notes: 1) MYERS teaching of virtual buttons is interpreted as a plurality of buttons; 2) consistent with e.g., Fig. 10c and ¶ 0044 of the present published Specification, “ends” is interpreted as being adjacent along the length/width dimension of the terminal (i.e., not stacked along the shortest/depth dimension))

Motivation to combine the teaching of MOON and BAI with that of MYERS given in Claim 26 above.

Claim 29 - 31 rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of BAI, and U.S. Patent Publication 2014/0370938 to LEE et al. (hereinafter “LEE”).

Regarding Claim 29 (New), MOON discloses the mobile terminal of claim 12.
MOON further discloses further comprising:
a plurality of components (Referring to FIG. 1, an electronic device 100 includes a bus 110, a processor 120, a memory 130, an input/output interface 150, a display 160, and a communication interface 170. [¶ 0101]);
pressure-sensitive components corresponding to the two arc-shaped display areas and configured to detect a pressure (a structure, which is capable of implementing side key button functions in the left and right bent portions of the display area that occupies the side spaces of the electronic device 900. [¶ 0171] … The touch panel 4052 recognizes a touch input, ; and

BAI further teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. [¶ 0033] … The mobile terminal includes a processor and an artificial intelligence (AI) module coupled with the processor. [¶ 0036]  … the processor is an application processor, the application processor and the AI module are arranged in a general-purpose processor, and the AI module is integrated into or separated from the application processor. [¶ 0042])

Motivation to combine the teaching of MOON with that of BAI given in Claim 21 above.
While the combination of MOON and BAI does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LEE teaches: 
… chip coupled to the pressure-sensitive components and configured to:
determine, by using the pressure, a position at which the mobile terminal is held; and control a component of the components that is not held (The touch sensor 137 can be configured to convert a pressure applied to a specific portion of the display 151 or a 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MOON and BAI with that of LEE for advantage to provide a mobile terminal and controlling method thereof, by which a user interface (UI) suitable for a flexible display adopted mobile terminal can be provided. (LEE: ¶ 0013)

Regarding Claim 30 (New), the combination of MOON, BAI, and LEE teaches the mobile terminal of claim 29.
BAI further teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module 

Motivation to combine the teaching of MOON with that of BAI given in Claim 21 above.
LEE further discloses:
wherein the … chip is further configured to:
determine a posture of the mobile terminal based on the pressure; and
control the mobile terminal to stay in a first display mode when the posture is that the mobile terminal is held in a left hand (the controller 180 can determine that which one of the left side and the right side of the mobile terminal 100 is gripped by the user based on a sensing signal of the sensing unit 140. [¶ 0223])

Motivation to combine the teaching of MOON and BAI with that of LEE given in Claim 29 above.

Regarding Claim 31 (New), the combination of MOON, BAI, and LEE teaches the mobile terminal of claim 29.
BAI further teaches AI functionality integrated in a processor:
an artificial intelligence (AI) chip (The processor described in the implementations of the disclosure can be an application processor.  An artificial intelligence (AI) module can be in the form of hardware and/or software.  When the AI module includes a hardware configuration, the application processor can be integrated with or separated from the AI module. [¶ 0033] … The mobile terminal includes a processor and an artificial intelligence (AI) module coupled with the processor. [¶ 0036]  … the processor is an application processor, the application processor and the AI module are arranged in a general-purpose processor, and the AI module is integrated into or separated from the application processor. [¶ 0042])

Motivation to combine the teaching of MOON with that of BAI given in Claim 21 above.
LEE further discloses:
wherein the … chip is further configured to:
determine a posture of the mobile terminal based on the pressure; and
control the mobile terminal to stay in a second display mode when the posture is that the mobile terminal is held in a right hand (the controller 

Motivation to combine the teaching of MOON and BAI with that of LEE given in Claim 29 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERNEST G TACSIK/
Examiner, Art Unit 2644